194 F.2d 1013
Norvell Milbern BICKFORD, Appellant,v.UNITED STATES of America, Appellee.
No. 12929.
United States Court of Appeals Ninth Circuit.
March 19, 1952.

Appeal from the United States District Court for the District of Arizona; Claude McColloch, Judge.
A. J. Zirpoli, San Francisco, Cal., for appellant.
Frank E. Flynn, U. S. Atty., for District of Arizona, Phoenix, Ariz., for appellee.
Before MATHEWS, STEPHENS and POPE, Circuit Judges.
PER CURIAM.


1
This appeal is from an order denying a motion, called a petition, under 28 U.S.C.A. § 2255 and a petition for a writ of habeas corpus ad testificandum. See United States v. Bickford, D.C.Ariz., 96 F. Supp. 580. No error appearing, the order is affirmed.